 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )    CASE NO. CR 19-116 RS
                                                       )
14           Plaintiff,                                )    STIPULATION AND ORDER EXCLUDING
                                                       )    SPEEDY TRIAL TIME FROM MAY 7, 2019 TO
15      v.                                             )    MAY 14, 2019
                                                       )
16   JOHNNY EARL HENDERSON,                            )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
                                                       )
19

20

21           The parties, through their counsel of record, stipulate as follows:

22               1. The parties in the above-captioned matter are scheduled to appear on May 7, 2019 for a
23
                     status conference in District Court.
24
                 2. Counsel for the government informed counsel for the defendant that he is unavailable on
25
                     May 7, 2019. Both parties agreed to continue the status conference until May 14, 2019.
26
                 3. Accordingly, the parties request that the status conference in this matter be continued
27

28                   until May 14, 2019 at 2:30 PM.

     STIPULATION AND [PROPOSED] ORDER
     CR 19-116 RS
 1             4. The government has produced an initial batch of discovery in this case, and defendant

 2                continues to review the discovery that the government produced. In order to allow for the
 3
                  effective preparation of counsel for the defendant, the parties agree that time should be
 4
                  excluded under the Speedy Trial Act between May 7, 2019 and May 14, 2019.
 5
           IT IS SO STIPULATED.
 6

 7
     Dated: May 6, 2019                                 /s/                  ______
 8                                                      MICHAEL SHEPARD
                                                        Attorney for Defendant Johnny Earl Henderson
 9
10 Dated: May 6, 2019                                   /s/
                                                        ROSS WEINGARTEN
11                                                      Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-116 RS
 1
                                                       ORDER
 2
            Based upon the representation of counsel and for good cause shown, the Court agrees to continue
 3

 4 the status conference in this case from May 7, 2019 until May 14, 2019. Furthermore, the Court finds

 5 that failing to exclude the time between May 7, 2019 and May 14, 2019, would deny counsel the

 6 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. 18

 7
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time
 8
     between May 7, 2019 and May 14, 2019 from computation under the Speedy Trial Act outweigh the
 9
     best interests of the public and the defendant in a speedy trial.
10

11          Therefore, IT IS HEREBY ORDERED that the time between May 7, 2019 and May 14, 2019

12 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

13

14 DATED: May 6, 2019                               _____________________________________
                                                    HONORABLE RICHARD SEEBORG
15                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  1
     CR 19-116 RS
